DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-2 and 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, line 4 of the claim recites “50 100” percent.   There appears to be missing language.
Claim 1 recites the limitation "the layer" in line 8.
The scope of the claim is unclear. Line 8 refers to “the layer”. Since a first layer (line 2) and a second layer (line 5) have been previously disclosed, it is unclear which layer is being referred to in line 8.
Additionally, line 8 recites “50 to 100 by weight of the layer.”  

There appears to be missing language. 
Correction and/or clarification are required.

  Claim 10 recites the limitation "the external surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen et al. (US 5,505,719).
With reference to claims 1, 6 and 11, Cohen et al. (hereinafter “Cohen”) discloses a multi-layer unitary absorbent structure (abstract) incorporated into (cl. 11) an absorbent article (col. 10, lines 10-15), comprising: 
a first layer (first fabric web) comprising a blend (col. 8, lines 41-48) of different first (BASF 1051) bicomponent fiber and second (BASF 1088) bicomponent fibers and having a basis weight of at least 0.15 oz/yd2 (5.08 gsm) as set forth in col. 8, line 59 to col. 9, line 8.  Cohen also discloses a second layer, adjacent to the first, including a third type of bicomponent fibers (BASF 1050) having a basis weight of 0.4 oz/yd2 (13.56 gsm) as set forth in col. 9, lines 14-22.
Each of layers of the structure may include up to 100 percent of the bicomponent fibers (col. 6, lines 10-11 and 45-46; col. 7, lines 29-30; col. 8, lines 5-6), and the bicomponent fibers of the second layer have a greater dtex value (10 denier) than the bicomponent fibers of the blend forming the first layer (1.8 denier and 3 denier) as set forth in col. 9, lines 15-17 and in col. 8, lines 64-67, thereby providing bicomponent fibers that at least differ in dtex (cl. 6). 
With reference to claim 2, Cohen discloses a third layer, adjacent to the second layer as set forth in col. 6, line 65 to col. 7, line 50 and  col 8, lines 27-39. Cohen also discloses that the synthetic rich fiber structures may be spunbond as set forth in col. 8, lines 55-58. 
As to claim 5, Cohen discloses a structure wherein the first layer comprises a  blend of more than two different bicomponent fibers as set forth in col.8, line 62 to col. 9, line 8.
With reference to claim 7, Cohen discloses a cellulosic fiber layer adjacent to the second layer as set forth in col. 9, line 20 and in lines 39-50.

With respect to claim 8, Cohen discloses that the absorbent structure is an absorbent core (12) and that the structure may include any number of subsequent layers, one of which may be considered as an absorbent core, in addition to the specific layers disclosed as set forth in col. 8,lines 28-39.
As to claim 9, Cohen discloses the structure including SAP as set forth in col. 7, line 14.
As to claim 10, Cohen discloses a multi-layer unitary absorbent structure further comprising a binder on at least a portion of the external surface of at least one outer layer as set forth in col. 10, lines 15-22. 
Response to Arguments
Applicant’s arguments with respect to claims 1-2 and 5-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELE M KIDWELL/Primary Examiner, Art Unit 3781